tax exempt and government entities release number release date legend org organization name date february org address department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx util xx date address address employer_identification_number peron to contact identification_number contact telephone number in reply refer to te_ge review staff last day for filing a petition with tax_court may 20xx ertified mail - return receipt requested ----- dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has failed to provide evidence you are currently operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1 c - d in that you failed to establish that you were operated exclusively for an exempt_purpose you did not respond to our request for documentation to substantiate your activities and fiscal operations based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1120 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations schedule no or exhibit year period ended december 20xx department of the treasury - internal_revenue_service fotm 886a explanation of items name of taxpayer org legend president president org organization name co-1 co-owner co-owner date company xx co-2 company xyz state issue whether an organization described below has met its obligations to provide sufficient information to prove to the service that it is operating in accordance with sec_501 of the code and continues to qualify as an exempt_organization under sec_501 whether an organization described below has provided the necessary information for the service to determine whether or not they have participated in transactions that qualify as violations under sec_4958 facts org org is incorporated in the state of xyz as a non-profit domestic_corporation the internal_revenue_service granted tax exemption to org on september 20xx effective on june 20xx as an organization described under sec_501 and sec_170 a ii the service attempted to conduct a correspondence examination on the form_990 for the period ending december 20xx and requested information pertaining to org’s organization and operation on january 20xx the service sent information_document_request idr response due_date of february 20xx the idr requested that org provide supporting information to substantiate assertions on their form_990 for 20xx the idr requested information that would be used to determine if org met the operational_test under sec_501 was subject_to tax imposed by sec_511 of the code and filed all required returns witha org's reply to idr was received on february 20xx the pertinent information obtained in the package relative to qualification of exemption is described below promissory note dated june 20xx was identified org was obligated to co-1 co-1 a related_entity co-1 is related to org through board members and officers the promissory note was for the amount of dollar_figure with an interest rate of annually the binding document has the signature of org’s president president president is considered a disqualified_person under sec_4958 by the fact that he is an officer of org the note states in part that unpaid principal shall be payable on demand taking on the character of a demand_loan yet it also states in part all payments on the note shall be applied first in payment of accrued interest and any remainder in payment of principal whether the promissory form 886-a rev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx legend org organization name president president co-1 co-owner co-owner company company xyz state xx date co-2 note is a term or demand_loan the applicable federal rates afr for the starting date of the note with the stated_interest rate of is above market see table rev_rul 20xx-60 table applicable federal rates afr for june 20xx period for compounding annual semiannual quarterly monthly short-term afr afr afr afr mid-term afr afr afr afr afr afr long-term afr afr afr afr on july 20xx approximately months later from the origination of the note directors and shareholders of co-1 signed a document indicating that the debt of dollar_figure was forgiven org president was one of the co-1 names shown as director and shareholder it has been established that org president president is a disqualified_person this document establishes that a disqualified_person president has participated in an economic benefit transaction as discussed in sec_4958 another document was identified with org in the heading this document indicated that there was an exchange between co-owner part or whole owner of co-2 co-2 and org the terms of the agreement were co-owner’s will surrender equity_interest in co-2 for a write off of department of the treasury - internal_revenue_service form 886-a qev page -2- schedule no or exhibit year period ended department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org december 20xx legend president president org organization name coo-1 co-owner co-owner co-2 company company xyz state xx date the accounts_receivable on org books during the time of the contact with the president neither the value of the write-off equity_interest nor percentage of the interest was disclosed to the service org filed a form_990 for the year ending december 20xx and answered question of part vi of the return as no the questions states at any time during the year did the organization own a or greater interest in a taxable corporation or partnership or an entity disregarded as separate from the organization under regulations sec_301 7701-e and if yes complete part ix on the same form_990 for the year ending december 20xx org answered question 89b of part vi as no the question states did the organization engage in any sec_4958 excess_benefit_transaction during the year or did it become aware of an excess_benefit_transaction from a prior year if yes attach a statement explaining each transaction furthermore form_990 for the year ending december 20xx org answered n a for the question in part ix the section states information regarding taxable subsidiaries and disregarded entities and it requires information for a names ein address b percentage of ownership_interest c nature of activities d total income and e end of year assets on february 20xx the service issued information_document_request with a response due_date of march 20xx items requested were in part provide an identification_number for two entities co-1 co-2 according to information gained from previous idr what is the percentage of org sec_2 business holdings in co-2 account loans from stockholders come from what are the terms of the loan please provide evidence ‘with a balance of dollar_figure where did the funds prior to orgs profit entity exemption what was the name of the school and was it ran as a for department of the treasury - internal_revenue_service form 886-a rev page -3- department of the treasury - internal_revenue_service fotm 886a explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx legend president president org organization name co-1 cco-owner co-owner company company xyz state xx date co-2 why did org loan dollar_figure to co-2 please provide evidence of payment terms on march 20xx the service received org response to idr request information included the following e part iv-a b and part v of form_990 a supply list and prices confidentiality statement for org phlebotomy technician enrollment agreement refund policy for org job placement form for the students phlebotomy technician externship clinical agreement phlebotomy technician tuition payment contract form to solicit credit information from potential students memo to students on hippa confidentiality and ppd shot memo to students to include dollar_figure fee class direction to mandatory student check off list application form for students none of the items listed above sent as a response to idr by org are relevant to the information requested by the service through research conducted by the agent in charge the following additional facts have been identified co-2 is a for profit entity according to xyz secretary of state president president of org was also the ceo for co-2 this information shows that org president president is the president of co-1 a profit entity and has influence as a shareholder officer of co-2 another for profit entity the cfo of org cfo was also the registered agent and held the ceo and cfo position of co-1 org entered into economic transactions with both co-2 and co-1 form 886-a rev department of the treasury - internal_revenue_service page -4- schedule no or exhibit year period ended department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org december 20xx legend president president org organization name co-1 co-owner co-owner company company xyz state xx date co-2 during the period of february 20xx to may 20xx several attempts were made to obtain the requested information from org although some information was provided to the service information deemed to be necessary and important to the determinations as to whether or not org meets the operational_test under sec_503 and were there transaction violations under sec_4958 was not provided such as information relative to loans agreement arrangements with for profit companies in which org identified disqualified persons has ownership_interest on may 20xx a certified letter was sent to org requesting they cooperate with the agent in charge of the examination org was given may 20xx as the date to contact on or before the agent in charge the certified receipt was received by the service showing a org board member signature as received as of the current date the service has received no contact with org applicable law a sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items org schedule no or exhibit year period ended december 20xx legend org organization name president president co-1 co-owner co-owner co-2 company company xyz state xx date sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax sec_4958 was added to the internal_revenue_code by sec_1311 of the taxpayer bill of right sec_2 p l 110_stat_1452 enacted date the sec_4958 excise_taxes generally apply to excess_benefit transactions occurring on or after date the report from the committee on ways and means on the taxpayer bill of right sec_2 h_r was submitted date h_rep_no cong 2d sess proposed_regulations were published in the federal_register date f_r the proposed_regulations were replaced by temporary regulations that were published in the federal_register january 20xx f_r the temporary regulations were replaced by final regulations that were published in the federal_register january 20xx f_r the final regulations which apply as of january 20xx are substantially_similar to the provisions in the proposed_regulations or the temporary regulations sec_4958 of the code imposes excise_taxes on each excess_benefit_transaction between an applicable_tax-exempt_organization and a disqualified_person form 886-a rev department of the treasury - internal_revenue_service page -6- schedule no or exhibit year period ended december 20xx department of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items org legend president president org organization name co-1 co-owner co-owner xyz state company company xx date co-2 sec_4958 defines applicable_tax-exempt_organization as an organization described in either sec_501 or sec_501 or an organization which was so described at any time during the five-year period ending on the date of the excess_benefit_transaction but such term does not include a private_foundation as defined in sec_509 sec_4958 defines disqualified_person as a any person who was at any time during the five-year period ending on the date of such transaction in a position to exercise substantial influence over the affairs of the organization b a member_of_the_family of a disqualified_person or c a 35-percent_controlled_entity sec_4958 defines organization_manager as any officer director or trustee of an exempt_organization or any individual having powers or responsibilities similar to those of an officer director or trustee sec_4958 imposes on each disqualified_person who receives an excess_benefit from an excess_benefit_transaction a tax equal to percent of the excess_benefit the first_tier_tax sec_4958 is applicable in any case where the first_tier_tax has been imposed and it imposes on any organization_manager who participates in the excess_benefit_transaction knowing that it is such a transaction a tax equal to percent of the excess_benefit unless such participation is not willful and is due to reasonable_cause sec_4958 provides that where the first_tier_tax is imposed but the excess_benefit involved in such transaction is not corrected within the taxable_period a tax equal to percent of the excess_benefit involved is imposed and must be paid_by any disqualified_person with respect to such transaction sec_4958 defines excess_benefit_transaction as any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_53_4958-3 provides that voting members of the governing body presidents chief executive officers or chief operating officers are persons who are in a position to exercise substantial influence over the affairs of the organization form 886-a rev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org schedule no or exhibit year period ended december 20xx legend org organization name president president co-1 co-owner co-owner company company xyz state xx date co-2 sec_53_4958-4 a definition of excess_benefit transaction-- in general an excess_benefit_transaction means any transaction in which an economic benefit is provided by an applicable_tax-exempt_organization directly or indirectly to or for_the_use_of any disqualified_person and the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing the benefit sec_53_4958-4 valuation standards-- in general this section provides rules for determining the value of economic benefits for purposes of sec_4958 sec_53_4958-4 ii reasonable compensation-- a in general the value of services is the amount that would ordinarily be paid for like services by like enterprises whether taxable or tax-exempt under like circumstances ie reasonable_compensation sec_162 standards apply in determining reasonableness of compensation taking into account the aggregate benefits other than any benefits specifically disregarded under paragraph a of this section provided to a person and the rate at which any deferred_compensation accrues the fact that a compensation arrangement is subject_to a cap is a relevant factor in determining the reasonableness of compensation the fact that a state or local legislative or agency body or court has authorized or approved a particular compensation package paid to a disqualified_person is not determinative of the reasonableness of compensation_for purposes of sec_4958 sec_53_4958-4 ii b items included in determining the value of compensation_for purposes of determining reasonableness under sec_4958 except for economic benefits that are disregarded for purposes of sec_4958 under paragraph a of this section compensation_for purposes of determining reasonableness under sec_4958 includes all economic benefits provided by an applicable_tax-exempt_organization in exchange for the performance of services these benefits include but are not limited to- all forms of cash and noncash compensation including salary fees bonuses severance payments and deferred and noncash compensation described in sec_53_4958-1 unless excludable from income as a de_minimis_fringe benefit pursuant to sec_132 all other compensatory benefits whether or not included in gross_income for income_tax purposes including payments to welfare_benefit plans such as plans providing medical dental life_insurance severance_pay and disability benefits and both taxable and nontaxable fringe_benefits other than fringe_benefits described in sec_132 including expense allowances or reimbursements other than expense reimbursements pursuant to an accountable_plan that meets the requirements of sec_1_62-2 and the economic benefit of a below-market_loan within the meaning of sec_7872 for this purpose the economic benefit of a below-market_loan is the amount deemed transferred to the disqualified_person under sec_7872 or b regardless of whether sec_7872 otherwise applies to the loan form 886-a rev department of the treasury - internal_revenue_service page -8- schedule no or exhibit year period ended department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer org december 20xx legend president president org organization name co-1 co-owner co-owner company company xyz state xx date co-2 sec_501 exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals sec_1 c a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c operational test-- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c distribution of earnings an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals for the definition of the words private_shareholder_or_individual see paragraph c of sec_1_501_a_-1 sec_1 b -1 prohibited_transactions a in general the term prohibited_transaction means any transaction set forth in sec_503 engaged in by any organization described in paragraph a of sec_1_503_a_-1 whether a transaction is a prohibited_transaction depends on the facts and circumstances of the particular case this section is intended to deny tax-exempt status to such organizations which engage in certain transactions which inure to the private advantage of the creator of such organization if it is a_trust any substantial_contributor to such organization a member_of_the_family as defined in sec_267 of an individual who is such creator of or such substantial_contributor to such organization or a corporation controlled as set forth in sec_503 by such creator or substantial_contributor sec_1_503_b_-1 b loans as prohibited_transactions under sec_503 -- adequate security for the purposes of sec_503 which treats as prohibited_transactions certain loans by an organization without receipt of adequate security and a reasonable rate of department of the treasury - internal_revenue_service form 886-a rev page -9- department of the treasury - internal_revenue_service form 886a explanation of items schedule no or exhibit year period ended name of taxpayer org december 20xx legend president president org organization name co-1 coo-owner co-owner company company xyz state xx date co-2 interest the term adequate security means something in addition to and supporting a promise to pay which is so pledged to the organization that it may be sold foreclosed upon or otherwise_disposed_of in default of repayment of the loan the value and liquidity of which security is such that it may reasonably be anticipated that loss of principal or interest will not result from the loan sec_503 requirements for exemption b prohibited_transactions --for purposes of this section the term prohibited_transaction means any transaction in which an organization subject_to the provisions of this section- lends any part of its income or corpus without the receipt of adequate security and a reasonable rate of interest to makes any substantial purchase of securities or any other_property for more than adequate_consideration in money_or_money's_worth from engages in any other transaction which results in a substantial diversion of its income or corpus the creator of such organization if a_trust a person who has made a substantial contribution to such organization a member_of_the_family as defined in sec_267 of an individual who is the creator of such trust or who has made a substantial contribution to such organization or a corporation controlled by such creator or person through the ownership directly or indirectly of percent or more of the total combined voting power of all classes of stock entitled to vote sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 which includes sec_501 sec_512 unrelated_business_taxable_income a definition --for purposes of this title-- general_rule --except as otherwise provided in this subsection the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_512 b special rules for certain amounts received from controlled entities -- a in general --if an organization in this paragraph referred to as the controlling_organization receives or accrues directly or indirectly a specified_payment from another entity which it controls in this paragraph referred to as the controlled_entity notwithstanding paragraphs form 886-a rev department of the treasury - internal_revenue_service page -10- department of the treasury - internal_revenue_service fee 886a explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx org legend president president org organization name cco-1 co-owner co-owner co-2 company company xyz state xx date and the controlling_organization shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity there shall be allowed all deductions of the controlling_organization directly connected with amounts treated as derived from an unrelated_trade_or_business under the preceding sentence taxpayer’s position org has not contacted the service as of the current date even though the agent in charge has made numerous attempts to obtain the necessary information government ’s position based on the facts shown above org has been involved in transactions that need to be explained in detail to the service for a determination to be made as to whether or not they are operating within scope of sec_501 the service has identified that org did not correctly complete the form_990 for the period ending december 20xx in relation to the identification of related wholly or partially owned taxable subsidiaries org did not complete the section for sec_4958 transactions correctly the minimal information received from org has shown that they have been involved in transactions with disqualified persons to gain an economic benefit president was a disqualified_person with respect to org since inception as noted in sec_4958 which reads in part a disqualified_person as including any person who has a position to exercise substantial influence over the affairs of the organization sec_53_4958-3 further provides in relevant part that voting members of the governing body are persons who are in a position to exercise substantial influence over the affairs of the organization president held the position of org president he was also a shareholder and or director of co- a for profit entity which engaged in a loan arrangement with org that could have yielded an economic benefit for co-1 the stated loan interest rate of was above market according to applicable federal rates afr sec_53_4958-4 ii b requires the service to apply sec_7872 regardless of whether sec_7872 otherwise applies to the loan likewise cfo and ceo of org could have incurred an economic benefit from the loan transaction due to her influence as a disqualified_person with respect to org and her officer positions with co-1 form 886-a rev department of the treasury - internal_revenue_service page -11- form 886a name of taxpayet explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service december 20xx org legend org organization name co-1 co-owner co-owner president president co-2 company company xyz state date xx the above market interest rate charged to org generates an economic benefit for president and which unless explained otherwise is a violation of sec_4958 although it is permissible for an organization described in sec_501 to own a for profit entity however the percentage of ownership and monetary value of the ownership is a fact the service needs to know org stated no on their filed form_990 for question that specifically ask about ownership_interest during the tax_year 20xx neither did they include any information in part ix of the form_990 information regarding taxable subsidiaries and disregarded entities org did not report to the service the transactions between themselves and disqualified persons on the form_990 sec_6001 and sec_6033 requires all organizations exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual return which org did not accordingly due to the lack of information provided to the service by org upon numerous requests by the agent in charge org’s exempt status under sec_501 can not be verified conclusion org has failed to meet the reporting requirements under sec_6033 and has failed to provide sufficient information to establish that they are operating within the scope of sec_501 accordingly org’s exempt status is revoked effective january 20xx effective january 20xx org is responsible to file the form_1 return of taxable corporation department of the treasury - internal_revenue_service form 886-a rev page -12- government entities division org address department of the treasury intemal revenue service reginald alford w peachtree st rm atlanta ga taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f
